371 F.3d 592
GRANITE ROCK COMPANY; John Orcutt; Martha Edwards; Arthur Wilson Woolpert, Notice shareholder, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 03-15485.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 12, 2004.
Filed June 9, 2004.

Daniel F. Polsenberg (argued) and Beau Sterling, Las Vegas, NV, for the plaintiffs-appellants.
Eileen J. O'Connor, Assistant Attorney General; Richard Farber, Joel McElvain, and Teresa E. McLaughlin (argued), Attorneys, Tax Division, United States Department of Justice, Washington, DC; Kevin V. Ryan, United States Attorney, and Jay R. Weil, Assistant United States Attorney, Northern District of California, San Francisco, CA (of counsel), for the defendant-appellee.
Appeal from the United States District Court for the Northern District of California; James Ware, District Judge, Presiding. D.C. No. CV-01-21044-JW.
Before O'SCANNLAIN, SILER,* and HAWKINS, Circuit Judges.

ORDER

1
We affirm for the reasons stated in Judge Ware's published opinion, 243 F.Supp.2d 1059 (N.D.Cal.2003).


2
AFFIRMED.



Notes:


*
 The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation